Title: To George Washington from Richard Henry Lee, 11 October 1785
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
New York October the 11th 1785

I make no doubt but that you have seen in the public papers that my ill state of health had compelled me to quit this City and Congress to seek relief from leisure and the Chalybiate springs near Philadelphia—It is that circumstance that has prevented me from the pleasure of replying sooner to your favor of August the 22d, which I now do with many thanks for its obliging contents. The advantage that I received to my health from relaxation and the medical power of the springs I visited, has been very flattering, and will I hope furnish me with a stock of health sufficient to finish my Presidential year with some degree of comfort. I hear with singular pleasure that the very important business of opening the navigation of Potomac goes on so well. I well know how much the community will be obliged for success in this useful work to your exertions. By a letter lately received from the hon. Colo. Monroe, who is at Pittsburg and intends to be at the Indian Treaty this month at the mouth of Great Miami; we learn that the temper of the Indian Nations as nations, is not

unfriendly to the U. States, and promising success, as well to the coming Treaty, as to the execution of the plan for surveying and disposing of territory beyond the Ohio for payment of the public debt. Colo. Monroe represents the Intruding Settlers N.W. of Ohio to be very few in number and they disposed to obey quickly the orders of Congress. The negotiations with Mr Gardoque proceeds so slowly, and as yet so ineffectually, that I fancy the free navigation of Mississippi is a point that we may take it for granted will not hastily be concluded upon. So that mischiefs from that source are probably postponed to a distant day. In G. Britain, they have been so engrossed with Irish affairs, that as yet Mr Adams has done nothing at that Court. He represents the Ministry, or a majority of them, as seemingly well disposed to us; but fearing to do any thing decisive because of the discontent and irritability of the National mind, which he thinks only wants money to recommence the War with us—On which account he recommends careful, steady, & moderate conduct on our part. The dispute between the Emperor & Holland is not yet settled that we know of—But a formidable league of Prussia, Tuscany, & Hanover; with some other powers, is actually signed to preserve inviolate the present State of the Empire against the intrigues of the Emperor who is stated as being much alarmed at this League.
My brother A. Lee, who will have the honor of delivering you this letter will also supply any defect of intelligence that may have happened on my part.
I pray you Sir to present my respectful compliments to your Lady with my wishes for her health. I have the honor to be, with the most perfect esteem, respect, and regard; dear Sir your most affectionate and obedient Servant

Richard Henry Lee

